TBS INTERNATIONAL PLC & SUBSIDIARIESEXHIBIT Date 7January2010 TSB INTERNATIONAL PUBLIC LIMITED COMPANY as Guarantor - and - THE ROYAL BANK OF SCOTLAND plc as Issuer GUARANTEE relating to a Guarantee Facility Agreement dated 29 March 2007 as amended from time to time INDEX Clause Page 1 INTERPRETATION 1 2 GUARANTEE 1 3 LIABILITY AS PRINCIPAL AND INDEPENDENT DEBTOR 2 4 EXPENSES 2 5 ADJUSTMENT OF TRANSACTIONS 2 6 PAYMENTS 3 7 INTEREST 3 8 SUBORDINATION 3 9 ENFORCEMENT 4 10 REPRESENTATIONS AND WARRANTIES 4 11 UNDERTAKINGS 5 12 JUDGMENTS AND CURRENCY INDEMNITY 7 13 SET-OFF 7 14 SUPPLEMENTAL 7 15 ASSIGNMENT 8 16 NOTICES 8 17 INVALIDITY OF GUARANTEE FACILITY AGREEMENT 9 18 GOVERNING LAW AND JURISDICTION 9 execution page 11 THIS GUARANTEE is made on7 January2010 BETWEEN (1) TBS INTERNATIONAL PUBLIC LIMITED COMPANY, a company incorporated in Ireland with registration number 476578 whose registered office is at Arthur Cox Building, Earlsfort Centre, Earlsfort Terrace, Dublin 2, Ireland (the “Guarantor”); and (2) THE ROYAL BANK OF SCOTLAND plc, a company incorporated in Scotland, acting through its office at Shipping Business Centre, 5-10 Great Tower Street, London EC3P 3HX (the “Issuer”, which expression includes its successors and assigns). BACKGROUND (A) By a guarantee facility agreement dated 29 March 2007 as amended by a supplemental agreement dated 27 March 2009 and as further amended by a side letter dated 31 December 2009 and made between (i) Argyle Maritime Corp., Caton Maritime Corp., Dorchester Maritime Corp., Longwoods Maritime Corp., McHenry Maritime Corp. and Sunswyck Maritime Corp. as joint and several Obligors and (ii) the Issuer it was agreed that the Issuer would make available to the Obligors a guarantee facility of up to US$84,000,000. (B) By a supplemental agreement dated7 January2010 made between the same parties to the Guarantee Facility Agreement and the Corporate Guarantor, the Guarantee Facility Agreement was further amended (the “Supplemental Agreement”). (C) The execution and delivery to the Issuer of this Guarantee is one of the conditions precedent to the continuing availability of the guarantee facility under the said Guarantee Facility Agreement. IT IS AGREED as follows: 1 INTERPRETATION 1.1 Defined expressions.Words and expressions defined in the Guarantee Facility Agreement shall have the same meanings when used in this Guarantee unless the context otherwise requires. 1.2 Construction of certain terms.In this Guarantee: “bankruptcy” includes a liquidation, receivership or administration and any form of suspension of payments, arrangement with creditors or reorganisation under any corporate or insolvency law of any country; “Guarantee Facility Agreement” means the guarantee facility agreement referred to in Recital (A) as amended by the Supplemental Agreement and includes any existing or future amendments or supplements, whether made with the Guarantor's consent or otherwise. 1.3 Application of construction and interpretation provisions of Guarantee Facility Agreement. Clause 1.2 and 1.5 of the Guarantee Facility Agreement apply, with any necessary modifications, to this Guarantee. 2 GUARANTEE 2.1 Guarantee and indemnity.The Guarantor unconditionally and irrevocably: (a) guarantees the due payment of all amounts payable by the Obligors under or in connection with the Guarantee Facility Agreement and every other Finance Document; (b) undertakes to pay to the Issuer, on the Issuer's demand, any such amount which is not paid by the Obligors when due and payable; and (c) fully indemnifies the Issuer on its demand in respect of all claims, expenses, liabilities and losses which are made or brought against or incurred by the Issuer as a result of or in connection with any obligation or liability guaranteed by the Guarantor being or becoming unenforceable, invalid, void or illegal; and the amount recoverable under this indemnity shall be equal to the amount which the Issuer would otherwise have been entitled to recover. 2.2 No limit on number of demands.The Issuer may serve more than one demand under Clause 2.1. 3 LIABILITY AS PRINCIPAL AND INDEPENDENT DEBTOR 3.1 Principal and independent debtor.The Guarantor shall be liable under this Guarantee as a principal and independent debtor and accordingly it shall not have, as regards this Guarantee, any of the rights or defences of a surety. 3.2 Waiver of rights and defences.Without limiting the generality of Clause 3.1, the Guarantor shall neither be discharged by, nor have any claim against the Issuer in respect of: (a) any amendment or supplement being made to the Finance Documents; (b) any arrangement or concession (including a rescheduling or acceptance of partial payments) relating to, or affecting, the Finance Documents; (c) any release or loss (even though negligent) of any right or Security Interest created by the Finance Documents; (d) any failure (even though negligent) promptly or properly to exercise or enforce any such right or Security Interest, including a failure to realise for its full market value an asset covered by such a Security Interest; or (e) any other Finance Document or any Security Interest now being or later becoming void, unenforceable, illegal or invalid or otherwise defective for any reason, including a neglect to register it. 4 EXPENSES 4.1 Costs of preservation of rights, enforcement etc.The Guarantor shall pay to the Issuer on its demand the amount of all expenses incurred by the Issuer in connection with any matter arising out of this Guarantee, including any advice, claim or proceedings relating to this Guarantee. 4.2 Fees and expenses payable under Guarantee Facility Agreement.Clause 4.1 is without prejudice to the Guarantor's liabilities in respect of the Obligors’ obligations under clause 14 of the Guarantee Facility Agreement (fees and expenses) and under similar provisions of other Finance Documents. 5 ADJUSTMENT OF TRANSACTIONS 5.1 Reinstatement of obligation to pay.The Guarantor shall pay to the Issuer on its demand any amount which the Issuer is required, or agrees, to pay pursuant to any claim by, or settlement with, a trustee in bankruptcy of an Obligor or of another Security Party (or similar person) on the ground that the Guarantee Facility Agreement, or a payment by an Obligor or of another Security Party, was invalid or on any similar ground. 6 PAYMENTS 6.1 Method of payments.Any amount due under this Guarantee shall be paid: (a) in immediately available funds; (b) to such account as the Issuer may from time to time notify to the Guarantor; (c) without any form of set-off, cross-claim or condition; and (d) free and clear of any tax deduction except a tax deduction which the Guarantor is required by law to make. 6.2 Grossing-up for taxes.If the Guarantor is required by law to make a tax deduction, the amount due to the Issuer shall be increased by the amount necessary to ensure that the Issuer receives and retains a net amount which, after the tax deduction, is equal to the full amount that it would otherwise have received. 6.3 Tax Credits.The provisions of Clause 16.4 of the Guarantee Facility Agreement shall apply to this Guarantee and in relation to any increased payments made by the Guarantor under Clause 6.2 as if the same were set out in full herein with the necessary changes. 7 INTEREST 7.1 Accrual of interest.Any amount due under this Guarantee shall carry interest after the second Business Day following the date on which the Issuer demands payment of it until it is actually paid, unless interest on that same amount also accrues under the Guarantee Facility Agreement. 7.2 Calculation of interest.Interest under this Guarantee shall be calculated and accrue in the same way as interest under clause 6 of the Guarantee Facility Agreement. 7.3 Guarantee extends to interest payable under Guarantee Facility Agreement.For the avoidance of doubt, it is confirmed that this Guarantee covers all interest payable under the Guarantee Facility Agreement, including that payable under clause 6 of the Guarantee Facility Agreement. 8 SUBORDINATION 8.1 Subordination of rights of Guarantor.All rights which the Guarantor at any time has (whether in respect of this Guarantee or any other transaction) against an Obligor, any other Security Party or their respective assets shall be fully subordinated to the rights of the Issuer under the Finance Documents;and in particular, the Guarantor shall not: (a) claim, or in a bankruptcy of any Obligor or any other Security Party prove for, any amount payable to the Guarantor by an Obligor or any other Security Party, whether in respect of this Guarantee or any other transaction; (b) take or enforce any Security Interest for any such amount; (c) claim to set-off any such amount against any amount payable by the Guarantor to an Obligor or any other Security Party; or (d) claim any subrogation or other right in respect of any Finance Document or any sum received or recovered by the Issuer under a Finance Document. 9 ENFORCEMENT 9.1 No requirement to commence proceedings against Obligors.The Issuer will not need to commence any proceedings under, or enforce any Security Interest created by, the Guarantee Facility Agreement or any other Finance Document before claiming or commencing proceedings under this Guarantee. 9.2 Conclusive evidence of certain matters.However, as against the Guarantor: (a) any judgment or order of a court in England or the Marshall Islands in connection with the Guarantee Facility Agreement; and (b) any statement or admission of an Obligor in connection with the Guarantee Facility Agreement, shall be binding and conclusive as to all matters of fact and law to which it relates. 9.3 Suspense account.The Issuer may, for the purpose of claiming or proving in a bankruptcy of an Obligor or any other Security Party, place any sum received or recovered under or by virtue of this Guarantee on a separate suspense or other interest bearing nominal account without applying it in satisfaction of the Obligors’ obligations under the Guarantee Facility Agreement. 10 REPRESENTATIONS AND WARRANTIES 10.1 General.The Guarantor represents and warrants to the Issuer as follows. 10.2 Status.The Guarantor is duly incorporated and validly existing under the laws of Ireland. 10.3 Corporate power.The Guarantor has the corporate capacity, and has taken all corporate action and obtained all consents necessary for it: (a) to execute this Guarantee; and (b) to make all the payments contemplated by, and to comply with this Guarantee. 10.4 Consents in force.All the consents referred to in Clause 10.3 remain in force and nothing to the best of the Guarantor's knowledge and belief has occurred which makes any of them liable to revocation. 10.5 Legal validity.This Guarantee constitutes the Guarantor's legal, valid and binding obligations enforceable against the Guarantor in accordance with its terms subject to any relevant insolvency laws affecting creditors' rights generally and subject to any qualifications as to matters of law which are specifically referred to in any legal opinion delivered to the Agent pursuant to the Supplemental Agreement. 10.6 No conflicts.The execution by the Guarantor of this Guarantee and its compliance with this Guarantee to which it is a party will not involve or lead to a contravention of: (a) any law or regulation in force at the date of this Guarantee; or (b) the constitutional documents of the Guarantor; or (c) any contractual or other obligation or restriction which is binding on the Guarantor or any of its assets. 10.7 No withholding taxes.No tax is imposed in any jurisdiction in which the Guarantor is ordinarily resident for tax by way of withholding or deduction on any payment to be made under this Guarantee. 10.8 No default.To the knowledge of the Guarantor, no Event of Default or Potential Event of Default has occurred and is continuing. 10.9 Information.All information which has been provided in writing by or on behalf of the Guarantor to the Issuer in connection with any Finance Document was to the best of the Guarantor's knowledge and belief true and not misleading as at the time it was given; all audited and unaudited accounts which have been so provided satisfied the requirements of Clause 11.4; and there has been no material adverse change in the financial position or state of affairs of the Guarantor from that disclosed in the latest of those accounts. 10.10 No litigation.No legal or administrative action involving the Guarantor has been commenced or taken or, to the Guarantor's knowledge, is likely to be commenced or taken which, in either case, would be likely to have a material adverse effect on the Guarantor's financial position or profitability. 11 UNDERTAKINGS 11.1 General.The Guarantor undertakes with the Issuer to comply with the following provisions of this Clause 11 at all times during the Security Period, except as the Issuer may otherwise permit. 11.2 Information provided to be accurate.All financial and other information which is provided in writing by or on behalf of the Guarantor under or in connection with this Guarantee will, to the best of the Guarantor's knowledge and belief, be true and not misleading and will not omit any material fact or consideration which, if disclosed, would reasonably be expected to adversely affect the decision of a person considering whether to enter into the Supplemental Agreement. 11.3 Provision of financial statements.The Guarantor will send to the Issuer: (a) as soon as possible, but in no event later than 120 days after the end of each financial year of the Guarantor, the annual audited accounts of the Guarantor and its consolidated subsidiaries; (b) as soon as possible, but in no event later than 30 days after the end of each quarter in each financial year of the Guarantor the unaudited consolidated accounts of the Guarantor and its consolidated subsidiaries which are certified as to their correctness by its chief financial officer; and (c) together with the accounts specified in paragraph (b) above, a compliance certificate in the form set out in Schedule 4 of the Guarantee Facility Agreement executed by the chief financial officer of the Guarantor confirming the Financial Covenants set out in Schedule 3 of the Guarantee Facility Agreement have been complied with during each financial quarter. 11.4 Form of financial statements.All accounts (audited and unaudited) delivered under Clause 11.3 will: (a) be prepared in accordance with all applicable laws and generally accepted accounting principles of the U.S.A. consistently applied; (b) give a true and fair view of the financial condition of the Guarantor and its subsidiaries at the date of those accounts and of their profit for the period to which those accounts relate; and (c) fully disclose or provide for all significant liabilities of the Guarantor and its subsidiaries. 11.5 Shareholder and creditor notices.The Guarantor will send the Issuer, at the same time as they are despatched, copies of all communications which are despatched to the Guarantor's shareholders or creditors or any class of them. 11.6 Consents.The Guarantor will maintain in force and promptly obtain or renew, and will promptly send certified copies to the Issuer of, all consents required: (a) for the Guarantor to perform its obligations under this Guarantee; (b) for the validity or enforceability of this Guarantee; and the Guarantor will comply with the terms of all such consents. 11.7 Further assurance.The Guarantor will: (a) at its own cost, do all that it reasonably can to ensure that this Guarantee validly creates the obligations which it purports to create; and (b) without limiting the generality of paragraph (a) above, at its own cost, promptly register, file, record or enrol this Guarantee with any applicable court or authority, pay any applicable stamp, registration or similar tax in respect of this Guarantee, give any notice or take any other step which may be or become necessary or desirable for this Guarantee to be valid, enforceable or admissible in evidence. 11.8 Notification of litigation.The Guarantor will provide the Issuer with details of any legal or administrative action involving the Guarantor promptly upon becoming aware of the same where such legal or administrative action might, if adversely determined, have a material adverse effect on the ability of the Guarantor to perform its obligations under this Guarantee. 11.9 Notification of default.The Guarantor will notify the Issuer as soon as the Guarantor becomes aware of: (a) the occurrence of an Event of Default or a Potential Event of Default; or (b) any matter which indicates that an Event of Default or a Potential Event of Default may have occurred and is continuing; and will thereafter keep the Issuer fully up-to-date with all developments. 11.10 Maintenance of status.The Guarantor will maintain its separate corporate existence under the laws of Ireland. 11.11 No disposal of assets, change of business.The Guarantor will not: (a) transfer, lease or otherwise dispose of all or a substantial part of its assets, whether by one transaction or a number of transactions, whether related or not except in the usual course of its trading operations; or (b) make any substantial change to the nature of its business from that existing at the date of this Guarantee. 11.12 No merger etc.The Guarantor shall not, and shall procure that none of its subsidiaries will, enter into any form of merger, sub-division, amalgamation or other reorganisation. 11.13 Chief Executive Office.The Guarantor will maintain is chief executive office, and keep its corporate documents and records, at Arthur Cox Building, Earlsfort Centre, Earlsfort Terrace, Dublin 2, Ireland. 12 JUDGMENTS AND CURRENCY INDEMNITY 12.1 Judgments relating to Guarantee Facility Agreement.This Guarantee shall cover any amount payable by the Obligors under or in connection with any judgment relating to the Guarantee Facility Agreement. 12.2 Currency indemnity.In addition, clause 15.4 (currency indemnity) of the Guarantee Facility Agreement shall apply, with any necessary adaptations, in relation to this Guarantee. 13 SET-OFF 13.1 Application of credit balances.The Issuer may without prior notice following the occurrence of an Event of Default which is continuing: (a) apply any balance (whether or not then due) which at any time stands to the credit of any account in the name of the Guarantor at any office in any country of the Issuer in or towards satisfaction of any sum then due from the Guarantor to the Issuer under this Guarantee; and (b) for that purpose: (i) break, or alter the maturity of, all or any part of a deposit of the Guarantor; (ii) convert or translate all or any part of a deposit or other credit balance into Dollars; (iii) enter into any other transaction or make any entry with regard to the credit balance which the Issuer considers appropriate. 13.2 Existing rights unaffected.The Issuer shall not be obliged to exercise any of its rights under Clause 13.1; and those rights shall be without prejudice and in addition to any right of set-off, combination of accounts, charge, lien or other right or remedy to which the Issuer is entitled (whether under the general law or any document). 14 SUPPLEMENTAL 14.1 Continuing guarantee.This Guarantee shall remain in force as a continuing security at all times during the Security Period. 14.2 Rights cumulative, non-exclusive.The Issuer's rights under and in connection with this Guarantee are cumulative, may be exercised as often as appears expedient and shall not be taken to exclude or limit any right or remedy conferred by law. 14.3 No impairment of rights under Guarantee.If the Issuer omits to exercise, delays in exercising or invalidly exercises any of its rights under this Guarantee, that shall not impair that or any other right of the Issuer under this Guarantee. 14.4 Severability of provisions.If any provision of this Guarantee is or subsequently becomes void, illegal, unenforceable or otherwise invalid, that shall not affect the validity, legality or enforceability of its other provisions. 14.5 Guarantee not affected by other security.This Guarantee shall not impair, nor be impaired by, any other guarantee, any Security Interest or any right of set-off or netting or to combine accounts which the Issuer may now or later hold in connection with the Guarantee Facility Agreement. 14.6 Guarantor bound by Guarantee Facility Agreement.The Guarantor agrees with the Issuer to be bound by all provisions of the Guarantee Facility Agreement which are applicable to the Security Parties in the same way as if those provisions had been set out (with any necessary modifications) in this Guarantee. 14.7 Applicability of provisions of Guarantee to other rights.Clauses 3 and 17 shall also apply to any right of set-off or netting or to combine accounts which the Guarantor creates by an agreement entered into at the time of this Guarantee or at any later time (notwithstanding that the agreement does not include provisions similar to Clauses 3 and 17), being an agreement referring to this Guarantee. 14.8 Third party rights.A person who is not a party to this Guarantee has no right under the Contracts (Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit of any term of this Guarantee. 15 ASSIGNMENT 15.1 Assignment by Issuer.The Issuer may assign its rights under and in connection with this Guarantee to the same extent as it may assign its rights under the Guarantee Facility Agreement. 16 NOTICES 16.1 Notices to Guarantor.Any notice or demand to the Guarantor under or in connection with this Guarantee shall be given by letter or fax at: Arthur Cox Building Earlsfort Centre Earlsfort
